Exhibit 10.18

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT This agreement (the “Agreement”) is made and entered into
as of May 14, 2008, by and between HouseValues, Inc. (“HouseValues” or “we”), a
Washington corporation, and Michael A. Nelson (“You”), an individual.

Term of Employment and Compensation

You commenced performing the usual and customary work of a Chief Technology
Officer April 14, and will perform that work as well as any additional duties
that the CEO/ Board of Directors may instruct you to perform. It is understood
and agreed that it is the intent of the parties that you will provide services
to HouseValues on a full-time basis and that, specifically, you will not
undertake any part-time or “moonlighting” employment or consultancy without the
prior written consent of HouseValues.

Your salary was raised April 14, to $210,000 per year, paid twice monthly.
Salary, bonus and equity compensation will be subject to all legally required
withholding taxes.

Management Bonus Program

You are eligible to participate in the annual management bonus program. The
management bonus program is defined by the CEO and Board of Directors. There is
no guaranteed payout under the management bonus program.

Your target bonus is 45%. In its discretion, the Board of Directors may choose
to fund a bonus below that amount or above that amount depending on company and
individual performance. The exact bonus payment will be determined at the sole
discretion of the Board of Directors.

Please note: The management bonus program is subject to change at any time.

Benefits

You will be entitled, during the term of your employment, to vacation, medical
and other employee benefits (subject to applicable eligibility requirements) to
the extent such benefits are offered by HouseValues to its other employees.

Confidential Information, Inventions, Nonsolicitation and Noncompetition
Agreement

By entering into this Agreement, you are confirming the effectiveness and
continuing obligations set forth in your previously executed Confidential
Information, Inventions, Nonsolicitation and Noncompetition Agreement. Please
note that the Company’s willingness to enter into this Agreement with you and to
facilitate the equity compensation described above is based in significant part
on your commitment to fulfill the obligations specified in that agreement.

Employment at Will

Your employment with HouseValues will be “at will,” which means that either you
or HouseValues may terminate your employment with HouseValues at any time, with
or without cause. Any statements to the contrary that may have been made to you,
or that may be made to you, by the Company, its agents, or representatives are
superseded by this Agreement. If you wish to terminate your employment,
HouseValues requests that you provide written notice at least two weeks prior to
the effective date of your resignation.



--------------------------------------------------------------------------------

Termination Payment

In the event of the termination of your employment, all compensation and
benefits set forth above terminate except for the following:

If the Company terminates your employment without Cause or if you terminate your
employment for Good Reason, you shall be entitled to receive termination
payments equal to (i) six months’ your annual base salary, and (ii) six months’
COBRA premiums otherwise due from you, for yourself and eligible dependents,
with respect to COBRA coverage offered by the Company, provided that you sign a
separation agreement releasing any claims against the Company. If the Company
terminates your employment because of death or disability, you shall be entitled
to receive six months’ COBRA premiums otherwise due from you, for yourself and
eligible dependents, with respect to COBRA coverage offered by Company. If you
are terminated for Cause or if you terminate your employment other than for Good
Reason, you shall not be entitled to receive any of the foregoing benefits. All
payments under this paragraph shall be made to you at the same interval as
payments of salary were made to you immediately prior to termination.

Wherever reference is made in this Agreement to termination being with or
without Cause, “Cause” shall be limited to the occurrence of one or more of the
following events:

 

  (a) willful misconduct, insubordination, or dishonesty in the performance of
your duties or other knowing and material violation of Company’s policies and
procedures in effect from time to time which results in a material adverse
effect on Company;

 

  (b) your conviction of a felony involving an act of dishonesty, moral
turpitude, deceit or fraud, or the commission of acts that could reasonably be
expected to result in such a conviction;

 

  (c) current use by you of illegal substances that results in a criminal
conviction and materially impairs Company’s business, goodwill or reputation; or

 

  (d) any material violation by you of your Confidential Information,
Inventions, Nonsolicitation and Noncompetition Agreement with Company that
results in a material adverse effect on Company.

For the purposes of this Agreement, “Good Reason” shall mean that you, without
your consent, have either:

 

  (a) incurred a material reduction in your title, status, authority or
responsibility at Company;

 

  (b) incurred an involuntary reduction in your base salary from Company;

 

  (c) suffered a material breach of this Agreement by Company which Company does
not cure within 20 days following written notice from you; or

 

  (d) a relocation of Company’s corporate office location more than 40 miles
from the current location.



--------------------------------------------------------------------------------

Additional Provisions

The terms of this Agreement, are subject to the approval of HouseValues’s Board
of Directors. Upon full execution of this Agreement, HouseValues promptly will
have prepared the documents necessary to effect all the terms of this Agreement,
and you agree to assist HouseValues in causing the same to be prepared and
executed.

This Agreement contains the entire agreement between the parties concerning its
subject matter, and supersedes all oral understandings, representations, prior
discussions and preliminary agreements of any nature. This Agreement does not
constitute an offer by HouseValues and it shall not be effective until signed by
both parties. Except as may be specifically allowed hereunder, this Agreement
may not be modified or amended except by a written amendment to this Agreement
signed by authorized representatives of both parties.

 

AGREED AND ACCEPTED BY:     HouseValues, Inc.     Michael A. Nelson By   /s/ Ian
Morris     By   /s/ Michael A. Nelson Name (Print) Ian Morris     Name (Print)
Michael A. Nelson Title CEO     Title CTO Date 5/14/08     Date 5/14/08

 